DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.

Response to Amendment
This action is in response to the amendment filed on 6/16/22 in which claims 1, 11, 13 and 19 are amended, claims 9 and 14 are canceled and claims 24-26 are new. Claims 1-8, 10-13 and 15-26 are pending in the application.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 8, 10, 12-13, 15-17 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon, further in view of Peleg et al (US 2013/0284192), hereinafter Peleg, and further in view of Sutherland et al (US 2010/0252036), hereinafter Sutherland.
Regarding claim 1, Alarcon teaches a system for providing interactive services for aerosol delivery devices (Fig. 9), the system comprising:
at least a portion of an aerosol delivery device (Fig. 1A, 1B: 100a), comprising:
a control component (Fig. 1B: 170) configured to maintain usage data for the aerosol delivery device (paragraphs 54, 58); and
a battery (Fig. 1B: 130);
a computing device (Fig. 9: 310) configured to access a network and communicate with a social networking service comprising a community of aerosol delivery device users (paragraph 54); and 
a charging accessory device (paragraph 71, Figs. 7A-8: 200), comprising:
a power storage device (Paragraph 71, Fig. 8: 220); and 
a communication interface configured to enable communication between the charging accessory device and the computing device (Fig. 8: 224, paragraph 71);
wherein the charging accessory device is configured to:
supply power from the power storage device to the battery to charge the battery (Paragraphs 54, 55, 73); and 
communicate with the control component to access the usage data (Paragraphs 54, 72); and 
wherein the computing device is further configured to:
receive the usage data from the charging accessory device (paragraph 54); 
generate social data based at least in part on the usage data (Paragraph 74); and 
send the social data to the social networking service. (Paragraph 74, Fig. 9)
Alarcon teaches collecting social data but does not teach deriving a usage pattern from the usage data, generate social data based on the usage data, the social data including an indication of the device usage pattern.
However, Peleg teaches an electronic cigarette with communication enhancements (abstract) wherein the computing device (Fig. 8: 702) which communicates with the internet for usage tracking or social networking (paragraph 25), derive a usage pattern from usage data (paragraph 34, may select e liquid based on usage pattern, paragraph 59, time and duration of smoking may be recorded and tracked, paragraph 56 usage may be controlled by social networking), generate social data based on the usage (Paragraph 62, user’s interests preferences and usage patterns may be shared with the social network)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Alarcon to include derived usage data and generate social data based on the usage data as taught by Peleg to identify new settings, locations for smoking and/or products. (Paragraph 62)
Alarcon does not teach wherein the charging accessory device is further configured to receive a software update, via the communication interface, for the aerosol delivery device and execute the software update to update a software configuration of the aerosol device in communication with the charging accessory device.
However, Sutherland teaches an aerosol device (Fig. 2: 2, Fig. 6: delivery device) wherein an charging accessory device (Fig. 2: 1, Fig. 6: communications device, paragraph 123 communication device may be used to recharge a batter associated with the delivery device) is further configured to receive a software update (paragraph 65, via the communication interface (Fig. 6: 28), for the aerosol delivery device and execute the software update to update a software configuration of the aerosol device in communication with the charging accessory device (paragraph 89, paragraph 103), the software update being selected from the group consisting of an update to a configuration of a heating profile of the aerosol device in relation to an amount of heat produced by a heating element of the aerosol delivery device, an update to an amount of aerosol precursor composition vaporized per puff of the aerosol delivery device (Paragraph 11 instructions to alter a quantity of medicament deliver), and an update to a functionality of a user interface of the aerosol delivery device. (paragraph 115 a new interface structure could be sent)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Alarcon to include the software update to the charging accessory device as taught by Sutherland in order to allow wireless transmission of data or instructions to the delivery device (paragraph 103)  without installing a wireless transmitter into each delivery device. (paragraph 120)

Regarding claim 2, Alarcon in view of Peleg and Sutherland teaches the system of claim 1, and Alarcon further teaches wherein the computing device is configured to send the social data to the social networking service at least in part by causing a social media update comprising the social data to be published to an account associated with a user of the aerosol delivery device. (Paragraphs 74, 75, Fig. 9)

Regarding claim 3, Alarcon in view of Peleg and Sutherland teaches the system of claim 2, and Alarcon further teaches wherein: the usage data comprises a type of aerosol precursor composition used in the aerosol delivery device, and the social media update indicates that the user smoke the type of precursor composition. (paragraph 74)

Regarding claim 4, Alarcon in view of Peleg and Sutherland teaches the system of claim 2, and Alarcon further teaches wherein:
the usage data comprises one or more of a number of cartridges used in the aerosol delivery device over a period of time, (paragraph 74) a number of puffs taken by the user over the period of time, a cumulative puff time over the period of time, a number of smoking sessions for which the aerosol delivery device was sued over the period of time, or a duration of one or more smoking sessions; and
the social media update indicates at least one of the one or more of the number of cartridges used in the aerosol delivery device over the period of time (Paragraph 74), the number of puffs taken by the user over the period of time, the total cumulative puff time over the period of time, the number of smoking sessions for which the aerosol delivery device was used over the period of time, or the duration of one or more smoking sessions. (paragraph 74)

Regarding claim 5, Alarcon in view of Peleg and Sutherland teaches the system of claim 1, and Alarcon further teaches notifying a user that someone is nearby (Paragraph 760 but does not teach wherein the computing device is further configured to determine a location of the computing device; and
generate the social data to include an indication of the location. 
However, Peleg teaches wherein a computing device (Fig. 8: 702) is further configured to: determine a location of the computing device; and generate social data to include an indication of the location. (Paragraphs 45, 62)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided the system of Alarcon with the location updates of Peleg to notify other users nearby. (Paragraph 62)

Regarding claim 6, Alarcon in view of Peleg and Sutherland teaches the system of claim 1, but does not teach wherein the computing device is further configured to present an electronic coupon selected based at least in part on one or more of the usage data or the social data.
However, Peleg teaches wherein the computing device (Fig. 8: 702) is further configured to present an electronic coupon (“location based offerings”) selected based at least in part on one or more of the usage data or the social data. (paragraph 63)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided the device of Alarcon with the electronic coupon of Peleg in order to provide a method of connecting individuals with nearby businesses. (Paragraph 63)

Regarding claim 7, Alarcon in view of Peleg and Sutherland teaches the system of claim 1, but Alarcon does not teach providing a location of the user to a social networking service and locating users nearby.
However, Peleg a computing device (fig. 8: 702) wherein the computing data is further configured to:
provide a location of a user of the aerosol delivery device to the social networking service (Paragraph 62);
receive an indication from the social networking service of one or more aerosol delivery device users located within a defined distance of the location of a user of the aerosol delivery device (paragraph 62, paragraph 63); and
display an indication of at least one of the one or more aerosol delivery device users with associated location information for each of the at least one of the one or more aerosol delivery device users. (paragraphs 62, 64)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided the device of Alarcon provide a location of the user to the social networking device and to receive an indication from the social networking service of one or more users located nearby as taught by Peleg in order to encourage social smoking. (paragraph 63)

Regarding claim 8, Alarcon in view of Peleg and Sutherland teaches the system of claim 1, and Alarcon further teaches notifying a user that another user is nearby (paragraph 76) but does not specifically disclose receiving an indication from a social networking service of a user having a usage pattern correlating to the social data.
Peleg further teaches wherein a computing device is configured to:
receive from the social networking service, an indication of an aerosol delivery device user having an aerosol delivery device usage pattern correlating to the social data; and
present the aerosol delivery device user having the aerosol delivery device usage pattern correlating to the social data as a suggested contact on the social networking device. (paragraphs 62, 63)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Alarcon with the usage information updates to social media as taught by Peleg to connect users together to encourage social smoking. (paragraph 63)

Regarding claim 10, Alarcon in view of Peleg and Sutherland teaches the system of claim and Sutherland further teaches the computing device is further configured to: receive an indication of a selected configuration setting update for the aerosol delivery device, and generate the software update to include the selected configuration setting update. (Paragraph 104, updates may be provided by a third party via the PC)

Regarding claim 12, Alarcon in view of Peleg and Sutherland teaches the system of claim 1, and further teaches wherein the computing device is a mobile computing device. (Paragraph 75)

Regarding claim 13, Alarcon teaches a charging accessory device (paragraph 71, Figs. 7A-8), comprising:
a housing (Fig. 7A:202) configured to engage with at least a portion of an aerosol delivery device (Paragraph 71, Figs. 7A-7B) comprising a battery (Fig. 1B: 130);
a power storage device (Fig. 8: 220);
a charging interface (Fig. 8: 216, paragraph 73) configured to establish an electrical connection with the battery and supply electrical power from the power storage device to the charge the battery (Fig. 8, paragraph 73);
an aerosol delivery device interface (fig. 8: 216) configured to enable communication between the charging accessory device and a control component of the aerosol delivery device (Paragraphs 54, 72);
a communication interface (Fig. 8: 224); and
processing circuitry (Fig. 8: 214, paragraph 74) configured to control the charging accessory device to a least:
access usage data for the aerosol delivery device via the aerosol delivery device interface; and
cause, via the communication interface, social data generated based at least in part on the usage date to be provided to a social networking service comprising a community of aerosol delivery device users, (paragraph 74) wherein the processing circuitry is configured to control the charging accessory device to cause the social data to be provided to the social networking service at least in part by causing the charging accessory device to provide the usage data to a computing device configured to interface with the social networking service. (Paragraph 74, Fig. 9)
Alarcon does not explicitly state that the social data including an indication of device usage pattern derived from the usage data,
However, Peleg teaches an electronic cigarette with communication enhancements (abstract) wherein the computing device (Fig. 8: 702) wherein the social data includes an indication of a device usage pattern derived from the usage data. (Paragraph 62, user’s interests, preferences and usage patterns may be shared with the social network)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified the device of Alarcon to include device usage pattern data in the social data as taught by Peleg in order to encourage social smoking. (Paragraph 62)
Alarcon does not teach wherein the charging accessory device is further configured to receive a software update, via the communication interface, for the aerosol delivery device and execute the software update to update a software configuration of the aerosol device in communication with the charging accessory device.
However, Sutherland teaches an aerosol device (Fig. 2: 2, Fig. 6: delivery device) wherein an charging accessory device (Fig. 2: 1, Fig. 6: communications device, paragraph 123 communication device may be used to recharge a batter associated with the delivery device) is further configured to receive a software update (paragraph 65, via the communication interface (Fig. 6: 28), for the aerosol delivery device and execute the software update to update a software configuration of the aerosol device in communication with the charging accessory device (paragraph 89, paragraph 103), the software update being selected from the group consisting of an update to a configuration of a heating profile of the aerosol device in relation to an amount of heat produced by a heating element of the aerosol delivery device, an update to an amount of aerosol precursor composition vaporized per puff of the aerosol delivery device (Paragraph 11 instructions to alter a quantity of medicament deliver), and an update to a functionality of a user interface of the aerosol delivery device. (paragraph 115 a new interface structure could be sent)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Alarcon to include the software update to the charging accessory device as taught by Sutherland in order to allow wireless transmission of data or instructions to the delivery device (paragraph 103)  without installing a wireless transmitter into each delivery device. (paragraph 120)

Regarding claim 15, Alarcon in view of Peleg and Sutherland teaches the charging accessory device of claim 13, and Alarcon further teaches wherein the processing circuitry is configured to control the charging accessory device to cause the social data to be provided to the social networking service at least in part by causing the charging accessory device to send the social data to the social networking service via a network. (Paragraph 74, 75, Fig. 9)

Regarding claim 16, Alarcon in view of Peleg and Sutherland teaches the charging accessory device of claim 13, and Alarcon further teaches wherein the usage data comprises one or more of a type of aerosol precursor composition used in the aerosol delivery device (paragraph 74) , a number of cartridges (paragraph 74) used in the aerosol delivery device over a period of time, a number of puffs taken by a 30user of the aerosol delivery device over the period of time, a total cumulative puff time over the 46Atty. Dkt. No. 60999 10600US.C1 (2605.6) WBD (US) 46440648v1period of time, a number of smoking sessions for which the aerosol delivery device was used over the period of time, or a duration of one or more smoking sessions.

Regarding claim 17, Alarcon in view of Peleg teaches the charging accessory device of claim 13, and Sutherland further teaches the processing circuitry is further configured to control the charging accessory device to update a software configuration of the aerosol delivery device. (paragraph 103, data may include software 114)

Regarding claim 18, Alarcon in view of Peleg and Sutherland teaches the charging accessory device of claim 13, and Alarcon further teaches comprising: an external power interface configured to receive power to recharge the power storage 10device when coupled with an external power source. (Paragraph 72) 

Regarding claim 19, Alarcon teaches a method for providing interactive services for aerosol delivery devices (Fig. 9), the method comprising a computing device (Fig. 9: 310): establishing communication (Paragraphs 54, 72, Fig. 8: 224) with a charging accessory device (Paragraph 71, Figs. 7A-7b) for an aerosol delivery 15device (Fig. 1A: 100); receiving usage data for the aerosol delivery device provided by the charging accessory device; (paragraph 54) generating social data based at least in part on the usage data; and sending the social data to a social networking service comprising a community of aerosol 20delivery device users.(paragraph 74, Fig. 9)
Alarcon teaches collecting social data but does not teach deriving a usage pattern from the usage data, generate social data based on the usage data, the social data including an indication of the device usage pattern.
However, Peleg teaches an electronic cigarette with communication enhancements (abstract) wherein the computing device (Fig. 8: 702) which communicates with the internet for usage tracking or social networking (paragraph 25), derive a usage pattern from usage data (paragraph 34, may select e liquid based on usage pattern, paragraph 59, time and duration of smoking may be recorded and tracked, paragraph 56 usage may be controlled by social networking), generate social data based on the usage (Paragraph 62, user’s interests preferences and usage patterns may be shared with the social network)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Alarcon to include derived usage data and generate social data based on the usage data as taught by Peleg to identify new settings, locations for smoking and/or products. (Paragraph 62)
Alarcon does not teach wherein the charging accessory device is further configured to receive a software update, via the communication interface, for the aerosol delivery device and execute the software update to update a software configuration of the aerosol device in communication with the charging accessory device.
However, Sutherland teaches an aerosol device (Fig. 2: 2, Fig. 6: delivery device) wherein an charging accessory device (Fig. 2: 1, Fig. 6: communications device, paragraph 123 communication device may be used to recharge a batter associated with the delivery device) is further configured to receive a software update (paragraph 65, via the communication interface (Fig. 6: 28), for the aerosol delivery device and execute the software update to update a software configuration of the aerosol device in communication with the charging accessory device (paragraph 89, paragraph 103), the software update being selected from the group consisting of an update to a configuration of a heating profile of the aerosol device in relation to an amount of heat produced by a heating element of the aerosol delivery device, an update to an amount of aerosol precursor composition vaporized per puff of the aerosol delivery device (Paragraph 11 instructions to alter a quantity of medicament deliver), and an update to a functionality of a user interface of the aerosol delivery device. (paragraph 115 a new interface structure could be sent)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Alarcon to include the software update to the charging accessory device as taught by Sutherland in order to allow wireless transmission of data or instructions to the delivery device (paragraph 103)  without installing a wireless transmitter into each delivery device. (paragraph 120)

Regarding claim 20, Alarcon in view of Peleg and Sutherland teaches the method of claim 19, and Alarcon further teaches wherein sending the social data to the social networking service comprises causing a social media update comprising the social data to be published to an account associated with a user of the aerosol delivery device. (paragraphs 74 and 75) 

Regarding claim 21, Alarcon in view of Peleg and Sutherland teaches the system of claim 1, Peleg further teaches wherein the computing device is configured to communicate with a second computing device via the network (Fig. 7 may communicate with a smartphone, paragraph 39, paragraph 55), and 
wherein the usage data includes usage and diagnostic data (paragraph 59, may track time and duration, paragraph 60 monitors handling of the device), and the computing device is further configured to diagnose any faults of the aerosol device, or adjust a present or future configuration of the aerosol delivery device. (paragraph 59, adjusts parameters based on usage patterns which can include current, voltage, temperature, power, if a user puffs slower in the morning the temperature may be increased)
It would have been obvious to a person of ordinary skill in the art to have provided Alarcon with the usage data which includes usage and diagnostic data and adjusts a present or future configuration of a device as taught by Peleg in order to tailor the e-cig to the user and react to the user’s patterns. (paragraph 59)

Regarding claim 22, Alarcon in view of Peleg and Sutherland teaches the charging accessory of claim 13, and Peleg further teaches wherein the usage data includes usage and diagnostic data (paragraph 59, may track time and duration, paragraph 60 monitors handling), and the processing circuitry is further configured to control the charging accessory device to:
cause, via the communication interface, the usage and diagnostic data to be provided to a computing device for use to diagnose any faults of the aerosol delivery device, or adjust a present or future configuration of the aerosol delivery device. (paragraph 59, adjusts parameters based on usage patterns which can include current, voltage, temperature, power, if a user puffs slower in the morning the temperature may be increased)
It would have been obvious to a person of ordinary skill in the art to have provided Alarcon with the usage data which includes usage and diagnostic data and adjusts a present or future configuration of a device as taught by Peleg in order to tailor the e-cig to the user and react to the user’s patterns. (paragraph 59)

Regarding claim 23, Alarcon in view of Peleg and Sutherland teaches the method of claim 19, wherein the usage data includes usage and diagnostic data (Paragraph 59, time and duration of use, paragraph 60 monitors handling), and the method further comprises:
sending the usage and diagnostic data to a computing device for use to diagnose any faults of the aerosol delivery device, or adjust a present or future setting. (paragraph 59, adjusts parameters based on usage pattern, for instance if a user puffs slower in the morning, the temperature may be increased.)
It would have been obvious to a person of ordinary skill in the art to have provided Alarcon with the usage data which includes usage and diagnostic data and adjusts a present or future configuration of a device as taught by Peleg in order to tailor the e-cig to the user and react to the user’s patterns. (paragraph 59)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon in view of Peleg, further in view of Sutherland and further in view of Nielson et al (US 2009/0283103), hereinafter Nielson.
Regarding claim 11, Alarcon in view of Peleg teaches the system of claim 1, and Alarcon further teaches a housing (Fig. 7a: 202) defining a receptacle (Fig. 7B shows a receptacle for item 100) configured to receive the at least a portion of the aerosol delivery device (Paragraph 7, Figs. 7A, 7B);
wherein: the charging accessory device is further configured to determine a level of aerosol precursor remaining in the cartridge (Paragraph 74) and to provide an indication of the level of aerosol precursor composition remaining in the cartridge to the computing device (Paragraph 74); and 
the computing device is further configured to display the level of aerosol precursor composition remaining in the cartridge. (paragraph 73)
	Alarcon does not teach the housing further defines a second receptacle configured to receive a cartridge.
	However, Nielson teaches a docking station housing for an electronic vaporing device (Figs 1A-1E: docking station 102) which has a first receptacle (Fig. 1E: receptacle to hold device 100) for the vaporizing device and a second receptacle (Fig. 1E: receptacle 114) for accessories which include cartridges. (Paragraph 30)
	It would have been obvious to a person of ordinary skill in the art to have modified the device of Alarcon in view of Peleg to include a second receptacle configured to receive a cartridge as taught by Nielson to provide storage for the device as well as accessories for the device. (Paragraph 30)

Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach wherein the computing device is further configured to receive the software update for the aerosol delivery device, directed thereto from the social networking service.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The rejection has been modified to include Sutherland which teaches an accessory device receiving a software update and providing the software update to the aerosol device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785